WEIS, Circuit Judge,
dissenting.
The panel procedure used by this and other courts of appeals has proved a highly efficient and intensely practical method of coping with ever-increasing caseloads. However, because appeals are heard by less than a majority of the court, there exists the danger of inconsistency in rulings by different panels. To minimize this risk, a variety of practices have been implemented including circulating opinions to all judges of the court before filing and convening in banc hearings.
This court has taken the important step of adopting an Internal Operating Procedure, I.O.P. 8C, declaring the published opinions of a panel binding on all later panels. The overruling of a decision may be accomplished only by a later opinion of the United States Supreme Court or decision of this court sitting in banc.1 Because I believe that the majority opinion here violates this mandate, I must dissent.
The dual interests of crime prevention and privacy are legitimate community concerns justifying reasonable time, place, and manner restrictions on the exercise of some First Amendment rights. Such regulations must be precisely drawn to serve the interest they are designed to further and must preserve adequate alternative channels of communication. Secretary of State of Md. v. Joseph H. Munson Co., Inc., 467 U.S. 947, 104 S.Ct. 2839, 81 L.Ed.2d 786 (1984).
In Pennsylvania Alliance for Jobs and Energy v. Council of the Borough of Munhall, 743 F.2d 182 (3d Cir.1984), a panel of this court ruled that time, place, and manner restrictions almost identical to those at issue here pass constitutional muster. As support for limitations on canvassing, the panel in that case relied on certain propositions — that canvassers often use their activity as a reconnaissance to identify likely targets for burglary, and that homeowners do not desire intrusions during evening hours.
These premises have been stated as facts in several Supreme Court opinions. In Martin v. City of Struthers, 319 U.S. 141, 144, 63 S.Ct. 862, 863-64, 87 L.Ed. 1313 (1943), the Court said, “burglars frequently pose as canvassers, either in order that they may have a pretense to discover whether a house is empty and hence ripe for burglary, or for the purpose of spying out the premises in order that they may return later.” In Hynes v. Mayor of Oradell, 425 U.S. 610, 619, 96 S.Ct. 1755, 1760, 48 L.Ed.2d 243 (1976), the Court quoted with approval Professor Chafee’s work, stating that “[o]f all the methods of spreading unpopular ideas, [house-to-house can*1267vassing] seems the least entitled to extensive protection. The possibilities of persuasion are slight compared with the certainties of annoyance. Great as is the value of exposing citizens to novel views, home is one place where a man ought to be able to shut himself up in his own ideas if he desires.”
In Pennsylvania Alliance, we said: “That unregulated canvassing poses a risk of crime is well known____ The local authorities’ task of detecting and preventing burglary would clearly be more difficult if strangers to their communities were permitted to roam from house to house after dark.” 743 F.2d at 187. We noted further that privacy interests are “clearly promoted by regulations that protect persons from the annoyance of coping with uninvited solicitors at the dinner hour and in the evening.” Id.
Observing that the ordinances under consideration permitted “personal solicitation in other forums, such as parks and shopping districts, or ... proselytizing by telephone or mail,” id. at 188, we also concluded that these communicative outlets offered adequate alternatives.
In the case at hand, the district court determined, on the basis of evidence presented, that time restrictions on canvassing do not prevent crime in the defendant municipalities. On the privacy issue, the court did not reach a firm conclusion, noting only that the “factual record is somewhat more balanced.” The district court also found that plaintiffs have no “meaningful alternatives to evening canvassing.” These findings contrast sharply with the conclusions in Pennsylvania Alliance. Despite its differing factual findings, however, the district court properly considered itself bound by our earlier ruling.
The question arises whether the district court in this case or the Supreme Court in ís earlier cases has made the correct “factual findings.” On issues like these, touching on the necessity and utility of regulating free speech, answers will usually be subject to debate no matter how many statistical studies may be offered in support of the countervailing arguments.
Difficulties arise when courts fail to distinguish “historical or narrative facts,” which are definite, fixed, and case-specific, from the body of assertions sometimes characterized as “constitutional facts.” The latter are frequently unproven (and often unprovable) generalizations that, once made part of the caselaw, take on . a life of their own and have influence beyond the cases in which they are made. Such facts are sometimes little more than assumptions or widely-held beliefs, which do not have the definitiveness associated with narrative facts.2
The majority is uncomfortable with my frank characterization of some constitutional facts, and my belief that in constitutional cases judges are frequently called upon to exercise judgment in predicting the relative effectiveness of legislation in the absence of any conclusive proof of underlying assumptions. But only candor about this aspect of the judicial function can neutralize the charge, leveled by some, that “manipulation” of constitutional facts from case to case “provides a facade for ... constitutional decisions.” Shaman, 35 U.Fla.L.Rev. at 253; see also Aflange, 114 U.Pa.L.Rev. 637.
That the circumstances in different cases may lead to differing results is common enough when the facts are historical, narrative, or adjudicatory, since those various labels apply to “facts” pertaining explicitly to the parties before the court. For example, in this case the rate of pay received by canvassers and the number of hours they work are adjudicatoi’y facts.
*1268But legislative or constitutional “facts” often play a more crucial role in the judicial process. Whether unregulated conduct of canvassers during the evening hours actually increases the incidence of crime is a matter of constitutional fact. In City of Struthers, the Supreme Court found that canvassing did increase crime, basing its conclusion on a number of studies. The Pennsylvania Alliance case adopted these findings and added its own.3 On the evidence it heard, however, the district court here disagreed. Similarly, the finding that homeowners desire privacy in the evening hours is a constitutional fact, which the district court questioned despite the views of both the Supreme Court and the Pennsylvania Alliance panel.
Constitutional facts are necessarily generalized, in the nature of predictions, and are not limited to any one case. This court’s deference in Pennsylvania Alliance to the Supreme Court’s observation about burglars often posing as canvassers illustrates that the validity of a constitutional fact, unlike that of an adjudicatory fact, is not confined to the specific dispute under consideration.
That is not to say that constitutional facts may not be discarded as faulty in later adjudications. The findings of the Supreme Court in Brown v. Board of Educ., 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), invalidating those in Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896), are a dramatic example of that process. When judges, legal scholars, and lawyers speak of Brown’s effect, however, they cite it as the case which overruled Plessy v. Ferguson, not simply as a decision in which the facts of the particular case showed racial separation to be unequal in the particular circumstances.4
The constitutional facts supporting a rule or doctrine must necessarily carry precedential weight so that governments will be able to predict the validity of their regulatory actions. Thus, in large part the longevity of constitutional facts may be attributed to the doctrine of stare decisis and the important purposes that principle serves. The Supreme Court recently admonished that “any detours from the straight path of stare decisis in our past have occurred for articulable reasons, and only when the Court has felt obliged ‘to bring its opinions into agreement with experience and with facts newly ascertained.’ ” Vasquez v. Hillery, — U.S. —, —, 106 S.Ct. 617, 625, 88 L.Ed.2d 598 (1986). Clearly, in the Court’s view, reconsideration of constitutional facts in light of experience occurs in the deliberate process of overturning constitutional precedents.
A degree of generalization about the permissible range of governmental response to a given problem is necessary to avoid endless litigation of these issues. Once the courts have answered the question, municipalities should be able to rely on the constitutional fact that regulating canvassers is a legitimate measure for the prevention of crime. In City of Renton v. Playtime Theatres, Inc., — U.S. -, -, 106 S.Ct. 925, 930-32, 89 L.Ed.2d 29 (1986), the Supreme Court used such an approach:
“We hold that Renton was entitled to rely on the experiences of Seattle and other cities ... in enacting its adult theater zoning ordinance. The First Amendment does not require a city, before enacting such an ordinance, to conduct new studies or to produce evidence independent of that already generated by other cities, so long as whatever evidence the city relies upon is reasonably believed to be relevant to the problem that the city addresses.”
*1269Although it concedes the need for stability and consistency, the majority has articulated an approach that will require municipalities to make fundamental policy decisions on an ad hoc basis.
This case presents a clear conflict on three constitutional facts — whether these regulations will prevent crime, protect privacy, and leave open adequate alternative forms of communication. The conflicts between this case and Pennsylvania Alliance cannot and should not be reconciled by this panel; that is reserved for the full court.
The majority’s response to my dissent on this phase of the case is largely misdirected. I have no hesitancy in acknowledging that facts play a crucial role in constitutional adjudication, and I agree that this court’s prior decision has not foreclosed any further litigation of the issues. My concern is primarily an institutional one— that such reexamination proceed within the framework established by this court’s Internal Operating Procedures. The majority’s blithe assumption that its opinion can coexist with Pennsylvania Alliance without causing confusion, I believe, is unrealistic and undermines the purposes for which the Internal Operating Procedures were instituted.
Inevitably, if the majority’s opinion stands, the result will be uncertainty among the district courts in this circuit as to the governing constitutional facts in cases of this nature. Rather than reverse the, district court, the majority should submit this case to the full court to determine whether the matter should be heard in banc. The reversal here is contrary to this court’s Internal Operating Procedures and frustrates the goal of preventing conflicts between panel decisions. For that reason, I cannot join in the majority’s opinion. Because I am convinced that the matter should be resolved by the full court, I take no position on the merits of the panel majority’s reasoning in the abstract.5
I do dissent, however, from the holding that the fingerprint requirement is unconstitutional. The majority does not dispute that the substantial interest in deterring crime justifies some type of identification procedure. The cases cited in which the Supreme Court sustained a First Amendment challenge are those where identification per se was the issue. For example, Brown v. Socialist Workers ’74 Campaign Committee, 459 U.S. 87, 103 S.Ct. 416, 74 L.Ed.2d 250 (1982), held that mere disclosure of membership in the Socialist Workers party was a substantial infringement of associational rights under the circumstances.
Since plaintiffs here concede that identification may be required, the constitutional question centers on the legitimacy of the means chosen by defendants. Members of the plaintiff organizations have stated their belief that an air of criminality surrounds the fingerprinting process. Perhaps that may have been true at one time; however, millions of persons have been fingerprinted as a routine procedure on entering the armed forces in the last 50 years. That circumstance belies any valid belief that only criminals are subject to this procedure.6
This court recently upheld against asserted constitutional privacy interests a fingerprint requirement as part of a state regulatory scheme. Trade Waste Management Assn., Inc. v. Hughey, 780 F.2d 221, 234 (3d Cir.1985). There we said, “[fingerprinting] is required only as a condition for obtaining or keeping a license to engage in a business that the state may license. It is, *1270moreover, rationally related to the investigation of the qualifications of licensees.”
Here, the plaintiffs’ objections resolve into no more than a matter of personal distaste for the fingerprint requirement. But the district court found the procedure an effective means of promoting the municipal interest in deterring crime. Some canvassers might have similar personal objections to producing a driver’s license, photograph, or other identification. Their preferences would not be honored in that instance and should not be given any greater weight here.
In a positive vein, fingerprinting may well remove suspicion from a canvasser at a preliminary stage. In investigating a burglary, if the police discover prints that are not those of canvassers, investigations more intrusive than the brief and simple procedure of supplying the prints will be headed off.
The majority states that the fingerprinting of a “street corner orator” would be impermissible under the first amendment. But the rights of those exercising the prerogative of political speech in a traditional public forum are not those presented here. Pennsylvania Alliance made clear from the outset that regulation of door-to-door canvassing does not implicate the public forum doctrine. The canvassers here, who are employees trained and paid for their work, are more like the waste collectors in Hughey, who could be fingerprinted, than the political stump speaker example cited by the majority.
The fingerprinting requirement affects the privacy interests of the individual canvassers most directly. The First Amendment rights of New Jersey Citizen Action, plaintiff here, are implicated only in a tangential way because some canvassers have indicated that they will not continue to work if fingerprinting is required. In that sense, the force of the first amendment argument asserted here is tied to the strength of the underlying privacy concerns of the individual canvassers. But under Hughey, those interests are not strong enough to invalidate the municipalities’ reasonable non-intrusive fingerprinting requirement.
In sum, the majority’s reversal of the district court order directly contradicts the holding of a prior published opinion of this court. I am unable to join in such a result, but would vote for in banc consideration to resolve the substantial division in this court. Furthermore, because the non-intrusive process of fingerprinting is fully justified by the municipal interests at stake, and is also supported by a previous panel decision, I dissent from the majority’s holding that such a requirement is unconstitutional.

. See United States v. Babich, 785 F.2d 415 (3d Cir.1986); Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir.1985).


. For discussions of the significance of "constitutional facts," see Aldisert, The Judicial Process, 703; Davis, Administrative Law Treatise § 15.-03; Karst, Legislative Facts in Constitutional Litigation, 1960 Sup.Ct.Rev. 75; Shaman, Constitutional Fact: The Perception of Reality by the Supreme Court, 35 U.Fla.L.Rev., 236 (1983); Alfange, The Relevance of Legislative Facts in Constitutional Law, 114 U.PaX.Rev. 637 (1966).


. The majority argues that the Supreme Court's findings of constitutional fact in Hynes v. Mayor of Oradell and Martin v. City of Struthers should not be followed because in those cases the Court invalidated the attempted regulation of first amendment rights. This precise argument was put forward by the dissent in Pennsylvania Alliance and was rejected by the majority in that case. See 743 F.2d at 190-91. Thus, in its significant aspects the dissent in the Pennsylvania Alliance panel has become the opinion of the majority here.


. See, e.g., Poliak, Racial Discrimination and Judicial Integrity, 108 U.PaX.Rev. 1 (1959).


. City of Watseka v. Illinois Public Action Council, 796 F.2d 1547 (7th Cir. 1986), is not contrary to my position because the opinion in that case did not discuss the significance of constitutional facts. The fact that the panel felt the need to distinguish an earlier decision of the court illustrates my concern that the district courts would be required to choose between inconsistent opinions of the court of appeals of their circuit.


. Other benign uses of fingerprinting might be cited. For example, some local communities have instituted fingerprint procedures as a means of identifying and protecting young children.